Citation Nr: 0324718	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

The propriety of the initial evaluation for herniated nucleus 
pulposus, L3-L5, with radiculopathy, evaluated as 20 percent 
disabling from May 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to February 
1979 and from June 1985 to April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Indianapolis, Indiana.  

A personal hearing was held before a hearing officer of the 
RO in September 2000.  A hearing transcript is of record.

In the March 2000 rating decision that the veteran now 
appeals, service connection was granted, and a 10 percent 
evaluation assigned, for herniated nucleus pulposus, L3-L5, 
with radiculopathy, from May 1, 1999.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The veteran appealed the 
evaluation rating in a timely filed notice of disagreement.  
In a May 2000 rating decision, the evaluation was increased 
to 20 percent.  However, as the veteran is seeking the 
maximum evaluation available for this disability, his appeal 
continues.  AB v. Brown, 
6 Vet. App. 35 (1993).


REMAND

The claim must be remanded to obtain RO review of newly 
developed evidence and to ensure compliance with the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  

VA neurological and spine examinations were performed in July 
2003, and the reports of these studies have been associated 
with the claims file.  The Board obtained these examinations 
pursuant to authority granted to it by 38 C.F.R. § 19.9(a)(2) 
(2002), a final rule that went into effect on February 22, 
2002.  The Board sought the new examinations because it found 
that such evidence was needed to substantiate the claim.

The RO has not reviewed the claim in the light of the new 
evidence.  The United States Court of Appeals for the Federal 
Circuit (the Court of Appeals) held on May 1, 2003 that when 
the Board itself develops evidence or other information 
considered necessary to substantiate a claim for VA benefits 
and then readjudicates the claim without the claimant's 
having waived initial consideration of that material by the 
agency of original jurisdiction, the claimant is denied the 
right under 38 U.S.C. § 7104(a) to "one review on appeal to 
the Secretary."  Disabled American Veteran, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. 
Cir. 2003); see 38 U.S.C.A. § 7104(a) (West 2002).  In this 
case, the veteran has not waived such review.  Therefore, the 
claim must be remanded to the RO so that it may perform that 
review.  See Disabled American Veterans, 327 F.3d at 1354.

During the course of the appeal, on November 9, 2000, the 
VCAA was enacted.  The VCAA heightened the duty of VA under 
earlier law to assist claimants with the development of 
evidence, and provide claimants with notice, concerning their 
claims.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  Implementing regulations were published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court) held in Karnas v. Derwinski that when a 
statute or regulation changes after a claim has been filed or 
reopened but before the appeal of the administrative or 
judicial decision of that claim has been concluded, as is the 
case here, the version of the statute or regulation that is 
more favorable to the appellant will apply absent 
Congressional intent to the contrary.  See Karnas, 1 Vet. 
App. 308 (1991).  

On August 25, 2003, the Court of Appeals held that when an 
claim has been decided by the Board and is before the Court 
on appeal, remanding the claim under Karnas for application 
of section 3(a) of the VCAA (containing the provisions, 
codified as 38 U.S.C.A. §§ 5103 and 5103A, defining VA's 
duties to notify claimants of information and evidence that 
could substantiate their claims and to assist claimants with 
the development of such evidence) would require the 
retroactive application of a statutory provision when 
Congress did not so provide and therefore, was impermissible.  
Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 
(Fed. Cir. Aug. 25, 2003).  

The procedural posture of the instant case is different from 
that in Kuzma.  In Kuzma, the decision of the Board denying 
the claim was entered before the enactment of the VCAA and 
was not vacated or reversed later by the Court.  Rather, the 
Court had reviewed and affirmed the Board's decision.  Thus, 
at no time on or after the date of enactment of the VCAA was 
the claim pending before VA in Kuzma.  Here, the claim was 
pending before VA on the date of enactment of the VCAA.  
Therefore, the Board finds that the holding in Kuzma does not 
apply to this case.  The claim is subject to the VCAA and 
must be reviewed in the light of its requirements.  Karnas.

Recent judicial decisions have mandated that VA strictly 
observe the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. 183.  The notice must refer to the 
time period established by the VCAA in which evidence may be 
submitted in support of a claim.  See Disabled American 
Veterans, 327 F.3d at 1353-54.

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by this 
section, as did the decision of the Court of Appeals in 
Disabled American Veterans.  

It cannot be said in this case that the veteran has received 
the notice contemplated by section 5103 of the VCAA.  
Although the record reveals that he has received from VA on 
separate occasions some of the information required to be 
included in such notice, he has not been given all of the 
information in a single notice or in another manner that 
would serve his ability to advance his claim.  It is noted 
that while the appeal has been pending, the provision of the 
rating schedule under which the veteran's spine disability is 
evaluated, Diagnostic Code 5293, was revised as of an 
effective date of September 23, 2002.  See 67 Fed. Reg. 
54,345 (August 22, 2002).  The veteran is entitled to 
evaluation under revised Diagnostic Code 5293 if the result 
would be more favorable than under the former version.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13; but see 
38 U.S.C.A. § 5110(g) (West 2002)  (effective date of an 
increased rating rendered under the revised regulation cannot 
be earlier than the effective date of the revised 
regulation).  The veteran should be provided with a notice 
that informs him of the evidence and information that could 
substantiate his claim under both the former and the revised 
versions of Diagnostic Code 5293 and otherwise fully 
satisfies section 5103 of the VCAA.

The failure of the agency of original jurisdiction to provide 
the notice required by section 5103 of the VCAA could have 
been corrected at the level of the Board after February 22, 
2002, pursuant to subsection (a)(2)(ii) of revised regulation 
38 C.F.R. § 19.9(a)(2), which specifically authorized the 
Board to correct such a deficiency.  However, the Court of 
Appeals for the Federal Circuit held in Disabled American 
Veterans that 38 C.F.R. § 19.9(a)(2)(ii) was invalid because 
contrary to section 5103.  Disabled American Veterans, 327 
F.3d at 1348-49.  

Therefore, a remand of the claim is required so that the 
notice required by the VCAA may be issued to the veteran and 
his representative.



Development of evidence

Among the duties VA has under the VCAA is to secure a medical 
examination or opinion if such is necessary to decide a claim 
for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that the report of the neurological 
examination performed in July 2003 does not contain all of 
the findings needed to evaluate the spine disability under 
the applicable rating provisions.  As noted above, this 
examination was sought by the Board pursuant to its authority 
under 38 C.F.R. § 19.9(a)(2) (2002) to conduct development of 
evidence.  The Board specified the kinds of findings that it 
indicated were needed to decide the claim and therefore, 
should be present in the examination report.  Many of those 
findings are absent from the examination report, however. (It 
appears that the examiner did not make all of the requested 
findings because he concluded, erroneously, that the purpose 
of the examination was to determine whether the spine 
disability was service related rather than to determine the 
particular characteristics and severity of the disability.)  
Formerly, the Board would have taken action under the same 
regulation to remedy the deficiencies in the report of the 
July 2003 neurological examination.  However, in light of the 
holdings in Disabled American Veterans and policy 
considerations, VA determined that the Veterans Benefits 
Administration (VBA) would conduct all evidentiary 
development pertinent to a claim on appeal other than certain 
specific development that the Board carries out pursuant to 
statute.  See 38 U.S.C.A. §§ 7107(b), 7109 (a) (West 2002).  
It is now the policy of the Board that apart from this 
limited class, all development of evidence will be conducted 
at the level of the agency of original jurisdiction.  

Therefore, a remand of this claim is required so that the 
neurological findings of record may be supplemented.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4); see 
also Massey v. Brown, 7 Vet. App. 204 (1994).

Before this development is undertaken, however, the RO should 
ensure that it has obtained all outstanding medical 
documentation relevant to the claim.  Under the 


VCAA, VA has a duty to assist a claimant with obtaining 
medical and other documentary evidence pertinent to a claim.  
38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
VA is required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA must give to a claimant if 
it is unable to obtain records pertinent to the claim.  
38 C.F.R. § 3.159(e).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO should provide the veteran and 
his representative with notice concerning 
the kind of evidence or other information 
that is required to substantiate the 
claim.  The notice should take into 
account the rating criteria set forth in 
both the former and the revised versions 
of Diagnostic Code 5293.  The notice 
should inform the veteran that he has one 
year from its date in which to identify 
or submit such material and must comply 
with section 5103 of the VCAA and section 
3.159(b) of the implementing regulation 
in all other respects, see 38 U.S.C.A. 
§ 5103 (2002), 38 C.F.R. § 3.159(b) 
(2002), and satisfy the holdings of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

3.  With the notice referred to in 
paragraph 2, above, or separately, the RO 
should make a request in writing to the 
veteran that he identify or submit any 
additional evidence or information in 
support of his claim, to include VA and 
non-VA treatment records dated from May 
1, 1999.  A copy of the letter to the 
veteran should be sent to his 
representative. 

The veteran and his representative should 
then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records or other 
information.  
The RO should document in the claims file 
all attempts to secure this evidence and 
should provide appropriate notice to the 
veteran and his representative regarding 
records that could not be obtained.  

4.  After the development requested in 
paragraphs 1 through 3 has been 
completed, the RO should schedule the 
veteran for a VA neurological 
examination.  The purpose of the study is 
to assess the characteristics and the 
severity of the veteran's herniated 
nucleus pulposus at L3-L5, with 
radiculopathy, from May 1, 1999.  If 
possible, the examination should be 
conducted by the physician who performed 
the VA neurological examination in July 
2003.  

The examiner must review all 
documentation in the claims file 
pertinent to the spine disability, 
including 
any new medical records or other evidence 
obtained as a result of the directives in 
paragraph 3, above.

All tests and studies thought necessary 
by the examiner should be performed.  

A thorough history, including an account 
of any "incapacitating episodes," as 
defined below, should be taken from the 
veteran.

In the examination report, the 
neurological examiner should

(a)  comment on the magnetic resonance 
imaging (MRI) study performed in 
September 2000;

(b)  state whether the veteran has 
degenerative disc disease 
(intervertebral disc syndrome) of the 
lumbar spine and if so, describe the 
pathology in detail as to each disc;

(c)  state whether the veteran has 
radiculopathy of the lumbar spine and if 
so, describe the pathology in detail as 
to each nerve root;

(d)  if degenerative disc disease 
(intervertebral disc syndrome) of the 
lumbar spine is present, comment, 
addressing each factor separately, on 
the presence or absence of (i) 
persistent symptoms compatible with 
sciatic neuropathy, (ii) characteristic 
pain, (iii) demonstrable muscle spasm, 
(iv) absent ankle jerk, or (vi) other 
neurological findings appropriate to the 
site of the diseased disc(s), and 
provide an opinion as to whether such 
symptoms, if present, are (i) 
"pronounced," with little intermittent 
relief, or (ii) "severe," with 
recurring attacks with intermittent 
relief, or (iii) "moderate," with 
recurring attacks 



(e)  comment on whether during the past 
12 months or fewer, as the case may be, 
since September 23, 2002, the appellant 
has had one or more "incapacitating 
episodes" (an "incapacitating episode" 
being a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) (i) having a total 
duration of at least two weeks but less 
than four weeks, or (ii) having a total 
duration of at least four weeks but less 
than six weeks, or (iii) having a total 
duration of at least six weeks.

(f)  report whether the lumbar spine 
condition is manifested by limitation of 
motion.  If limitation of motion is 
found, the examiner should report such 
in degrees and express an opinion as to 
whether it is "slight," "moderate," 
or "severe."  In addition, the examiner 
should determine whether there is 
weakened movement, excess fatigability, 
or incoordination with use of the lumbar 
spine.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss 
attributable to these factors.

(g)  provide an opinion as to whether 
the veteran's lumbar spine condition has 
remained at approximately the same level 
or has varied in severity since May 1, 
1999, citing the findings on which the 
opinion is based.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the 


directives of this Remand.  If a report 
is deficient in any respect, the RO must 
take corrective action at once.

6.  Then, the RO should readjudicate the 
claim.  The RO should consider what 
evaluation is warranted for the veteran's 
herniated nucleus pulposus, L3-L5, with 
radiculopathy, from May 1, 1999 and 
whether a "staged" rating should be 
assigned.  See Fenderson.  If the claim 
is not granted in full, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and his 
representative should then be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


